 



EXHIBIT 10.30
 
Description of Arrangement for Directors Fees
 
The table below sets forth the amount of fees payable to outside directors of
Webster Financial Corporation for their services as Directors for the period
April 2006 to April 2007. The Nominating and Corporate Governance Committee will
conduct its annual compensation review in April 2007 in connection with the
Company’s annual meeting. The Committee may decide to revise the Schedule shown
below at the meeting or at another meeting.
 

     
Event
  Amount  
Annual Retainer
  $32,000 ($25,000 payable in the form of shares of restricted stock pursuant to
the 2001 Directors Retainer Fees Plan, and $7,000 payable in cash)
Board Meeting Attended
   $1,500
Committee Meeting Attended
   $1,250
Telephonic Board Meeting
     $750
Telephonic Committee Meeting
     $625
Separate Webster Financial Corporation and Webster Bank Board Meetings (Held on
the Same Day)
   $2,000
Annual Retainer for Lead Director and Chair of the Nominating and Corporate
Governance Committee
  $20,000
Annual Retainer for the Chair of the Audit Committee
  $15,000
Annual Retainer for the Chair of the Compensation Committee
   $7,500
Annual Retainer for the Chair of the Risk Committee
   $7,500




113